[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 523 
Appellee Jones, petitioner in the court below, had a contract with the State Docks Commission on and prior to September 1, 1932, for employment as superintendent of the docks at Mobile, which are the property of the state, at an agreed salary of $324 per month, and for several months prior to May 1st had been paid his agreed compensation at that rate regularly on the 15th and last days of each month.
He remained in such employment during the months of May, June, and July, 1933, and all respondents to the petition in the court below admitted that he during that time faithfully performed the services required of him by his contract of employment.
It was further admitted that the State Docks Commission and its secretary and treasurer had on hand and available sufficient funds not otherwise appropriated to have fully paid him his full salary of $324 for each of said months of May, June, and *Page 525 
July, 1933. It was further admitted that he made proper demand for the full payment of his monthly stipend at said rate of $324 per month and, on being paid less, made due protest. The State Docks Commission ordered the secretary and treasurer, Bruce, to pay Jones the full amount of his salary at the rate of $324 monthly, but the secretary and treasurer, having full control of the funds, refused to pay him at said rate, but did pay him at a rate of 70 per cent. of the salary that had been paid him for the month of September, 1932. The refusal of Bruce, the secretary and treasurer, to pay more was based on section 6 of an act of the Legislature of Alabama, approved April 14, 1933. Gen. Acts 1933 (Ex. Sess.) pp. 124, 130.
Jones, being without other remedy, resorted to a mandamus proceeding in the circuit court of Mobile county to compel the additional payment, and it is conceded that mandamus is his proper remedy, if any he has. In his petition Jones attacks the validity of the act approved April 14, 1933, on the following grounds: (1) The act is unconstitutional, null and void; (2) if valid, it is without application to the petitioner or his employment; (3) if valid and applicable, then section 6 of the act has no application to the petitioner or his employment, but in that case his salary would be fixed by section 1 of the act at $300 per month. The prayer of the petition is that a writ be issued commanding the respondents to pay petitioner the balance of his salary as claimed by him, or, if he be mistaken in the amount claimed, such sum as may be found to be due to him.
Bruce, one of the respondents in the court below, demurred to the petition on the following grounds:
1. Said petition shows on its face that the petitioner is not entitled to the amount of money which it is sought to have this respondent pay to him.
2. Said petition shows on its face that the order of the State Docks Commission requiring this respondent to pay to the petitioner the amount of money sought to have paid him by this respondent has been superseded by the act of the Legislature approved April 14, 1933.
3. For that said petition shows on its face that the said the State Docks Commission was without authority to require this respondent to pay to the petitioner the amount of money sought by him to be paid by this respondent.
4. For that said petition shows on its face that under the act of the Legislature of April 14, 1933, the petitioner was entitled on May 15, 1933, to have this respondent pay to him only the sum of $113.40, and not the sum of $162.
5. For that the averment of said petition that the act of the Legislature of Alabama approved April 14, 1933, is unconstitutional and void, is the conclusion of the pleader.
6. For that this court knows that the act of the Legislature of April 14, 1933, referred to in said petition, is constitutional, valid, and enforceable, and operates to reduce the salary of the petitioner as therein provided.
The court below overruled the demurrer, whereupon all the respondents answered admitting as true all the facts alleged in the petition. The court below then made and entered an order granting the peremptory writ as prayed for, the alternative writ having been waived, and adjudged that petitioner Jones was entitled to the full amount claimed by him as compensation for his services for the months of May, June, and July, 1933, at the rate of $324 per month. The appeal is taken by J. H. Bruce, as secretary and treasurer of the State Docks Commission, and the other respondents, the State Docks Commission and its individual members, join in the appeal.
Appellants assign as error (1) the overruling of the demurrers to the petition, and (2) the grant of relief.
The validity of the whole act was vigorously assailed in the oral argument before this court and is likewise assailed in several briefs filed as being violative of the various provisions of section 45 of the Constitution: (1) That the act contains more than one subject; (2) that the subject is not clearly expressed in the title; (3) that the act, or at least some of the provisions thereof, notably section 6, revised, amended, extended, or confirmed provisions of existing law or laws without reciting and publishing same at length. The validity of the act is also challenged as violative of section 61 of the Constitution, in that Senate Bill 183 was so altered or amended on its passage through either the Senate or the House of Representatives "as to change its original purpose." It is further strenuously insisted that section 6 of the act is especially repugnant to many, if not all, of the provisions of sections 45 and 61 of the Constitution and that its presence in the act invalidates the whole act. It is also insisted that should other parts of the act be valid, the invalidity of section 6 forbids its operation upon appellee Jones' salary or compensation. It is also insisted that the last clause in section 1 of the act, prescribing that the salaries of all employees of the State Docks Commission, other than the general manager, should not exceed $3,600 per annum, which provision originated in an amendment offered by Mr. Swift in the House of Representatives, was not legally adopted in the House, in violation of section 64 of the Constitution, which provides that: "No amendment to bills shall be adopted except by a majority of the house wherein the same is offered, nor unless the amendment with the *Page 526 
names of those voting for and against the same shall be entered at length on the journal of the house in which the same is adopted."
Appellee also contends that said Swift Amendment, which originated in the House of Representatives, was not properly concurred in by the Senate, in violation of said section 64 prescribing that: "No amendment to bills by one house shall be concurred in by the other, unless a vote be taken by yeas and nays, and the names of the members voting for and against the same be recorded at length on the journal."
Lastly, counsel for appellee Jones and other distinguished attorneys, amici curiæ, contend that contracts of employment such as that made by Jones with the State Docks Commission are protected from abrogation by both the state Constitution and section 10 of article 1 of the Constitution of the United States, prescribing that "No state shall * * * pass any * * * law impairing the obligation of contracts." Counsel for appellee invoke the doctrine that the journals of the House and Senate are conclusively presumed to be correct, and this court takes judicial notice of their contents. State ex rel. Crenshaw v. Joseph, 175 Ala. 579, 57 So. 942, Ann. Cas. 1914D, 248.
The condition of the record and the elaborate arguments here presented make it incumbent on us as an appellate court to consider and pass upon every specific and applicable constitutional question presented here by argument or brief, provided the court is so advised in the premises as to be relieved of the burden of its making a search of the journals to ascertain the true status. This latter duty "rests upon the complaining party, and not upon the court." Fitzpatrick v. State, 169 Ala. 1, 53 So. 1021, 1023; State ex rel. Crumpton v. Montgomery, Excise Commissioners, 177 Ala. 212, 220, 221,59 So. 294; State ex rel. Knox v. Dillard, 196 Ala. 548,72 So. 56. Counsel here have complied with the foregoing rule, and if it is found by us that there be any discrepancy between the published act and the House and Senate Journals, such journals are referred to as conclusive proof of the form and terms of the act as passed. Mayor  Aldermen of City of West End v. Simmons, 165 Ala. 359, 51. So. 638.
The question is also raised in the court below and in this court that the act does not apply and cannot constitutionally apply to appellee Jones' salary due to the provisions of section 93 of the Constitution as amended (Amendment 12), known as the Mobile Seaport Amendment.
The title of the original bill reads as follows: "A bill to be entitled an act to fix the salaries of certain officers and employees of the State or any department thereof, and to provide how the same shall be paid; to provide that the salaries fixed by this act shall be in lieu of the salaries now provided by law; and to provide for the repeal of all laws or parts of laws in conflict with the provisions of this act; and to provide for the effective date of this act."
The body of the original act conformed, we think, strictly to the title and fixed the annual salaries of certain officers and employees of the state and departments thereof at certain definite and fixed amounts in dollars. It also provided that the salaries "herein fixed" shall be "in lieu of the respective salaries now provided for the respective officers or employees herein named and designated," and repealed all laws in conflict therewith. Section 5 of the bill reads as follows: "This act shall take effect on the first day of the month next succeeding the ratification of any constitutional amendment removing or suspending constitutional restrictions or limitations upon decreasing or diminishing the salary, fees or compensation of any officer, officers or employees during the term for which they shall have been elected or appointed."
On the twenty-first day of the Special Session, March 17, 1933, the standing committee on finance and taxation reported to the Senate that said committee, in session, had acted favorably on S. B. 183 with a substitute and the bill received its second reading and was placed on the calendar.
On the twenty-third day of the Special Session, the substitute for the bill returned by the committee was laid on the table and another substitute for Senate Bill 183 was offered by Messrs. Lapsley and Lusk, which was spread at length upon the journal. After a number of amendments to this substitute were laid upon the table and only one slight amendment adopted changing the salary of the state geologist, the substitute was adopted by a yea and nay record vote, and the bill as thus amended was read a third time and duly passed and ordered sent to the House without engrossment.
The title to this substitute bill adopted and passed by the Senate is different in phraseology from the title of the original bill in the following particulars:
After the word "fix" in the title of the original bill are added the words "limit or regulate." After the word "salaries" are added the words "and compensation." The word "paid" is changed to "payable." The clause reading "to provide that the salaries fixed by this act shall be in lieu of the salaries now provided by law" was left out; and the words "provide for the effective date of this act" were changed to "provide when this act shall become effective." And the title to the new bill as therein changed reads as follows: "A Bill to be entitled an act to fix, limit or regulate the salaries and compensation of certain officers and employees of the state or any department *Page 527 
thereof and to provide how the same shall be payable; and to provide for the repeal of all laws or parts of laws in conflict with the provisions of this act; and to provide when the provisions of this act shall become effective."
Section 1 of the substituted Senate Bill 183, adopted by the Senate and sent to the House by the Senate without engrossment, as it appears on the Senate Journal, provides, as did section 1 of the original bill, for annual fixed salaries of certain officers and employees of the state and departments thereof at definite fixed amounts in dollars. The material changes made in the body of the substitute bill adopted by the Senate were, so far as it is pertinent to any question of law here to be considered, in sections 5 and 6 of the substitute bill. Section 5 of the substitute bill reads as follows: "Section 5. As to all salaries herein provided for officers or employees not elected or appointed for any term of office and which salaries are subject to reduction now, this act shall become effective on and after the first day of the month succeeding the approval of this act, and as to all other salaries herein, this act shall take effect on the first day of the month next succeeding the ratification of any constitutional amendment removing or suspending constitutional restrictions or limitations upon decreasing or diminishing the salary, fees or compensation of any officer, officers or employees during the term for which they shall have been elected or appointed." And section 6 of the substitute bill adopted by the Senate read as follows: "The maximum salary or compensation which may be paid to any officer or employee of the hereinafter mentioned departments, boards or commissions of the state, whose salary or compensation is not hereinabove fixed, shall not exceed the following maximum amounts, viz.: The maximum amount of the salary or compensation of such other officers or employees of the Department of Agriculture and Industries shall be $100.00 per month." Followed by like provisions, State Board of Health, $200 per month; State Board of Administration, $100 per month; Convict Department, $100 per month; Child Welfare Department, $100 per month; State Department of Education, $125 per month; State Tax Commission, $100 per month; Alabama Public Service Commission, $100 per month.
The substitute Senate Bill 183 reached the House on the twenty-fourth day of the Special Session of the Legislature, was read one time, and duly referred to the standing committee on appropriations. On the twenty-sixth day the standing committee on appropriations reported to the House that it had, in session, acted on the Senate Bill 183 and ordered same returned to the House without recommendation, and the bill was read a second time and placed on the calendar. On the twenty-ninth day of the Special Session the bill was taken up, and Mr. Barber offered a substitute which is set out at length on the House Journal. Mr. Kelly offered a substitute for the substitute offered by Mr. Barber which is also spread at length on the House Journal. Mr. Kelly's substitute was, by a yea and nay vote, laid on the table. Various amendments to the Barber substitute were then adopted. Mr. Harrison then offered a substitute for the substitute offered by Mr. Barber which was spread at length on the journal. Immediately after the copy of the Harrison substitute on the Journal of the House we find a recital that a motion to lay the substitute on the table was lost by a yea and nay vote, and immediately succeeding that recital and the names of the members voting thereon we find the following language: "And the substitute offered by Mr. Harrison for the substitute offered by Mr. Barber as amended was adopted. Yeas 73, nays 12." Followed by a list of the names of the members voting yea and those voting nay. Immediately following this recital there is a recital of the adoption of an amendment by Mr. Morris, the laying on the table of an amendment offered by Mr. Goode, the adoption of an amendment offered by Mr. Sossaman, and we then find the following recital:
"Mr. Swift offered the following amendment to the substitute for S. B. 183 offered by Mr. Barber, amended by the substitute by Mr. Harrison.
"Amendment by Mr. Swift.
"Amend the substitute S. B. 183 by adding to Section 1 'The salaries of the officers and employees of the State Docks Commission shall be as follows:
" 'General Manager, $6,000.00.
" 'The salary of no other employee shall exceed $3,600.00.'
"And the amendment offered by Mr. Swift was adopted."
The journal fails to show that a separate yea and nay vote on the amendment offered by Mr. Swift was taken. Just after the words "And the amendment offered by Mr. Swift was adopted," we find the following language: "And the substitute offered by Mr. Barber as amended by the substitute offered by Mr. Harrison, as amended, was adopted. Yeas 73, nays 12." Followed by the names of the voting members; followed by the recital: "And said bill S. 183 (reciting the title), as amended, was read a third time at length and passed. Yeas 86, nays 4." Followed by the names of the voting members.
On the thirtieth day of the Special Session the Senate Journal shows the following entry:
"Message from the House.
"Mr. President: The House has amended as therein shown and, as amended, has passed Senate Bill 183, To fix, limit or regulate the salaries, etc. (reciting fully the title) and returns same herewith to the Senate." *Page 528 
Then follows the recital:
"House Message.
"On motion of Mr. Lapsley, the Senate concurred in the following amendment by the House to S. B. 183, the title of which is set out in the foregoing message from the House, to-wit:
"By Mr. Harrison.
"Substitute for substitute for S. B. 183."
Then follows at length a copy of the substitute offered by Mr. Harrison as the same appears on the House Journal down to and including section 10. Immediately following section 10, which is the last section in the Harrison substitute, we find the following:
"Amend the substitute for S. B. 183 by adding to Section 1.
" 'The salaries of the officers and employees of the State Docks Commission shall be as follows:
" 'General Manager, $6,000.00.
" 'The salary of no other employee shall exceed $3600.00.'
"Yeas 32, nays none."
This is followed by the names of the Senators voting.
Then follows the report of the standing committee on enrolled bills: "That said committee in session has compared the following enrolled bill (S. 183) with the engrossed bill, respectively, and finds same correctly enrolled."
The act as approved by the Governor and now on file in the office of the secretary of state contains at the end of section 1 the language of the Swift Amendment fixing the salary of the general manager of the State Docks Commission at $6,000, and limiting the salary of any other employee to $3,600.
1. It would undoubtedly be a fortunate thing if legislators would adopt that high ideal of statesmanship which has been formulated in the following language: "Few laws, plainly written, easily understood and obviously constitutional." But the Legislature, except as restrained by the Constitution, is unlimited in its power to enact laws in any form or language it sees fit. Any act of the Legislature, therefore, that is in the form and has had the consideration and has been passed in accordance with the limits and rules prescribed by the state Constitution and is not prohibited by the federal Constitution, is valid law and the courts must so pronounce it and enforce it, and it would be highly improper for the courts to criticize it or question the wisdom of its enactment.
2. Under our system of government, the Legislature "holds the purse strings"; no money belonging to the state can be expended for any purpose without its consent, express or implied, and that consent can only be given by statutes enacted by it within the limits and in accordance with the rules set forth in the Constitution. It has always been the policy of the state, with very few minor exceptions, to compensate its officers and servants for their services. The only salary or compensation fixed or limited in amount by the Constitution is that of the legislators themselves (Const. 1901, § 49). The Legislature, therefore, with the single exception of their own pay, has the power and is charged with the duty of enacting laws fixing the pay, salary, or compensation of all others who serve the state. "To the end that it may be a government of laws and not of men," it was set forth in the Constitution (section 42), which is our organic law, that the three departments of the government, legislative, judicial, and executive, should be "distinct" and "separate," and further to carry out the idea of the dignity and independence due to the judicial and executive officers of the state, section 150 provides that: "Justices of the supreme court, chancellors, and the judges of the circuit courts and other courts of record, except probate courts, shall, at stated times, receive for their services a compensation which shall not be diminished during their official terms." And section 118 provides: "The governor, lieutenant governor, attorney-general, state auditor, secretary of state, state treasurer, superintendent of education, and commissioner of agriculture and industries, shall receive compensation to be fixed by law, which shall not be increased or diminished during the term for which they shall have been elected."
Section 167 provides for a solicitor for each judicial circuit and provides "and he shall receive no other compensation than a salary, to be prescribed by law, which shall not be increased during the term for which he was elected." And section 281 is as follows: "The salary, fees, or compensation of any officer holding any civil office of profit under this state or any county or municipality thereof, shall not be increased or diminished during the term for which he shall have been elected or appointed."
3. The limitations in the sections of the Constitution above quoted do not in any way prevent the Legislature, in any proper manner it sees fit and at any time, from passing a law or laws either increasing or diminishing the pay, salaries, or compensation of any officer or employee of the state. With a proper subject clearly expressed in the title of the act, we know of no reason why it could not fix in one act the salaries and compensation of all the officers and employees of the state or any department thereof, or any one or any number of the officers and employees of the state or any department thereof. The limits set forth in said sections would in no sense impair the validity of such an act. They would only affect the date at which the various provisions of the law would go into effect. It was necessary to fix different effective dates as, otherwise, the act would by virtue of law have, of itself, been an attempt to *Page 529 
put all its provisions into effect from and after its approval by the Governor. Montgomery Traction Co. v. Knabe, 158 Ala. 461,48 So. 501. These constitutional provisions must be read into every enactment, and such an enactment, unless otherwise expressed in the act itself, would go into effect at once or at such times as prescribed by the act as to all officers and employees not protected by the above sections of the Constitution, and as to the officers and employees named in said sections it would not go into effect during the term for which they had been elected but would apply to their successors or to them if and when elected to succeed themselves.
"The Legislature, by exception or proviso, may suspend the operation or going into effect of an entire act or of any portion until a future date, or until the happening of a future contingency, and there is no constitutional objection to a proviso or exception in a general statute fixing different dates in the future at which it shall become effective in the repeal of other laws, as by providing the repeal of one statute to take effect at a given date, and the repeal of another statute at another, or even by providing a repeal of the same statute to take effect at one date, and a part at another." State ex rel. Gaston v. Black, 199 Ala. 321, 74 So. 387.
4. The act under consideration sought to deal with the salaries and compensation of many officers and employees, some of whom at the time of the enactment were protected against diminution of their salaries by the Constitution, and others who were not. The act as passed, by virtue of section 5 thereof, sought to put the same in effect as to officers and employees not protected on the first day of the month succeeding its adoption, and as to those protected by the Constitution it postponed the provisions of the act until such times as a constitutional amendment should be ratified by the people suspending the provisions of the Constitution in that regard. In making these different provisions, however, it did not offend section 45 of the Constitution by embracing more than one subject in the act. The one main, comprehensive subject of the law was salaries and compensation of certain officers and employees. The act nowhere deals with anything but salaries and compensation and matters pertaining thereto, and the mere fact that the Legislature was inhibited from giving an immediate effect to the reduction in salaries of some of the officers affected, while as to others there was no such inhibition, did not make the subject of the law more than one.
5. The subject of the law, as has many times been held in numerous cases, may include numerous minor subjects provided such minor subjects relate to, are germane to, and have a mutual connection with the subject proper. The subject proper of this act is salaries, pay, and compensation, which are synonymous, and the pay of each one of the various offices and officers, employments and employees, had a mutual connection with the subject proper or general comprehensive subject of salaries — the fixing thereof and their application to the many persons affected by the law. The fact that heretofore the Legislature of Alabama, by various single enactments and separate Code sections, has fixed the salaries of each individual officer or office in a rather systematic manner, does not make it compulsory under the Constitution to always follow the same plan, nor is there any provision requiring the Legislature to so classify each office or employment as to make the salary of each a distinctive subject. Pay and salary are common attributes of all offices and employments. In practically every act creating a new office, board, or commission, the duties of the incumbent and his pay were both set out in the law. No one has ever contended that such acts contain one subject of duties and another subject of compensation. In the acts creating boards and commissions practically all of them prescribe a different salary for the president than that for the subordinate members. No one has ever contended that these unequal salaries made the act double or multifarious as to subject. A careful reading of all the authorities cited by counsel on both sides in their briefs upholds our holdings on the point now being considered.
6. It has also been suggested that the subject of the act was not clearly expressed in the title for the reason that the title to the act in its last clause, "provide when the provisions of this Act shall become effective," was misleading and deceptive, in that while under the authorities it was wholly unnecessary to mention the effective date, that by so mentioning the effective date it misled the Legislature, by failing to inform its members or others by a reading of the title that constitutionally protected officers would be affected by the act, nor would the members of the Legislature or others have any notice that the provisions of the act would go into effect conditionally upon the adoption of an amendment to the Constitution.
We are not unmindful of the rulings in Ex parte Pollard,40 Ala. 77; Lindsay v. U.S. Sav.  Loan Ass'n, 120 Ala. 156,24 So. 171, 42 L.R.A. 783; Pillans v. Hancock, 203 Ala. 570,84 So. 757; Ex parte State ex rel. Davis, Attorney General,210 Ala. 662, 99 So. 65; Fuqua v. City of Mobile, 219 Ala. 1,121 So. 696; Stein v. Leeper, 78 Ala. 517; Wallace v. Ball,205 Ala. 623, 88 So. 442; Barrington v. Barrington, 200 Ala. 315,76 So. 81; First Nat. Bank of Evergreen v. Hagood, Tax Assessor, 206 Ala. 308, 89 So. 497; and Morgan v. State,81 Ala. 72, 1 So. 472, and have given all these *Page 530 
cases very serious consideration. A majority of the court is unable to find in those decisions, strong as they are on the points treated, anything that would indicate that the expression "to provide when the provisions of this act shall go into effect" was misleading to any one. In the opinion of the majority, the case of Wallace v. Ball, 205 Ala. 623,88 So. 442, is, when properly considered, authority for our position. That case is based upon the proposition that the legislators and all others knew that legislation generally would act in a prospective manner and that a title to an act which did not express the idea of a retrospective provision in the act would be deceiving in a case where the body of the act dealt with retrospective matters. In the act here under consideration, legislators as well as all others knew that the Legislature could propose and the people adopt an amendment to the Constitution which would put the act into effect at such time as the amendment might authorize.
7. The contention is made that the title of the Lapsley-Lusk Act (Gen. Acts 1933 [Ex. Sess.] p. 124) is insufficient, thereby violating section 45 of the Constitution, because the words "certain officers or employees of the State of Alabama or any department thereof" are indefinite, in that they do not designate the particular officers or employees whose salaries are "regulated, fixed or limited." To this contention we cannot agree. In Falconer v. Robinson, 46 Ala. 340, the title to the act was "An act to authorize the governor to fill vacancies in certain county offices." An attack was made upon the bill, as here, that the title thereof did not conform to the then section of the Constitution, now section 45. In answer to the contention of appellant the Supreme Court said: "But, it is said, you can not tell by this title what particular county offices are to be filled by him [the governor]. This is true, but the title is not the place for that to be expressed; that is a part of the matter and substance of the law, and the body of the law, and not the title, is the appropriate place to express it."
8. The next insistence is that the word "certain" in the title to the Lapsley-Lusk Act was intended to limit its operation to some of the officers and employees and not to all of them, while the body of the act deals with the salaries or compensation of all officers and employees of the state or any department thereof. In this the appellee is mistaken. The body of the act specifically exempts from its operation all officers and employees not receiving more than $1,200 per annum. It is our opinion that the word "certain" as used in the title was appropriately chosen.
Our attention has been called to the case of Glenn v. Lynn,89 Ala. 608, 7 So. 924. The title in that case was "An act to establish a separate school-district, to be known as the 'Peabody School-District,' in Russell County, Alabama, and for the appointment of a board of trustees for said school-district, with certain powers and privileges." Acts 1882-83, p. 342. Section 12 of the act provides that no license for the sale of spiritous liquors within said school district shall be granted to any person without the recommendation of the board of trustees as to his moral fitness. The court held that section 12 was not germane to the title, and therefore void. "Certain powers and privileges" were in that case supposed to extend rather than narrow the main subject of establishing a school district. The court held that the phrase added to the title, like the phrase "for other purposes," did not broaden the title sufficiently to apply to prohibition in the school district. The case in no sense modified or overrules Falconer v. Robinson, supra.
Falconer v. Robinson, supra, is fully supported by Henderson v. State, 137 Ind. 552, 36 N.E. 257, 24 L.R.A. 469. By common practice in Alabama titles reading almost in exact language with the title of the act have been used in acts increasing salaries of officers and employees. See Gen. Acts 1923, p. 789; Gen. Acts 1919, p. 1006; Gen. Acts 1907, p. 130.
9. The appellee again bases his right to the writ of mandamus upon the ground that section 6 of the Lapsley-Lusk Act (Gen. Acts 1933 [Ex. Sess.] p. 124) is unconstitutional and void, in that it violates that part of section 45 of the Constitution providing as follows: "No law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only; but so much thereof as is revived, amended, extended, or conferred, shall be re-enacted and published at length." The contention of the appellee is that since section 6 of the Lapsley-Lusk Act fixes the salary or compensation which may be paid to any officer or employee of any department, board, or commission of the state, whose salary or compensation was not otherwise fixed by said act, at a sum not in excess of 70 per cent. of twelve times the salary paid such officer or employee for the month of September, 1932, recourse must be had to other statutes, and even to the records of the several departments, boards, and commissions of the state to ascertain the amount of salary that may be paid to such an officer or employee; that the act in effect amends or extends many other acts of the Legislature without complying with the foregoing constitutional requirements.
In Ex parte Pollard, 40 Ala. 77, at page 100, the Supreme Court clearly stated the purposes of this provision of the Constitution. It was there said: "It was never intended *Page 531 
by the constitution that every law which would affect some previous statute of variant provisions on the same subject should set out the statute or statutes so affected at full length. If this were so, it would be impossible to legislate. The constitutional provision reaches those cases where the act is strictly amendatory or revisory in its character. Its prohibition is directed against the practice of amending or revising laws by additions, or other alterations, which without the presence of the original are usually unintelligible. If a law is in itself complete and intelligible, and original in form, it does not fall within the meaning and spirit of the constitution." To the same effect, see Tuskaloosa Bridge Co. v. Olmstead, 41 Ala. 9, at page 19; State ex rel. v. Rogers,107 Ala. 444, 19 So. 909, 32 L.R.A. 520; Cobb et al. v. Vary,120 Ala. 263, 24 So. 442.
In the case of State ex rel. Terry v. Lanier, 197 Ala. 1, at page 3, 72 So. 320, 321, it was held: "It is not necessary, in order to avoid a conflict with this article of the Constitution, to re-enact general laws whenever it is necessary to resort to them to carry into effect a special statute. Such cases are not within the letter or spirit of the Constitution, or the mischief intended to be remedied. By such a reference the general statute is not incorporated into or made a part of the special statute. The right is given, the duty declared, or burden imposed by the special statute; but the enforcement of the right or duty and the final imposition of the burden are directed to be in the form and by the procedure given by the other and general laws of the state. Reference is made to such laws, not to affect or qualify the substance of the legislation or vary the terms of the act, but merely for the formal execution of the law."
The case of Sisk v. Cargile et al., 138 Ala. 164, 35 So. 114,115, involved the constitutionality of a statute entitled: "An act to provide for the payment of the principal and interest of certain bonds to be issued under 'An act to authorize Jackson county to build macadamized roads and bridges, and to issue bonds of the county to aid in the construction and building thereof,' approved December 7, 1898, and acts amendatory thereto." Justice Haralson, speaking for the court, said: "The act in question is original in form, complete and intelligible in itself. It simply provides, by a special levy of taxes, as necessity therefor arises, additional means to pay the bonds authorized by an original act, passed in 1898 for the construction of public macadamized roads in Jackson county. All other provisions of this special act are merely administrative, and do not affect its validity. That it does not offend section 45 of the Constitution, prohibiting the amendment of an existing law by reference to its title only, is fully settled by former decisions of this court."
It is well established, therefore, by decisions of this court, that if the law in itself is complete and intelligible and original in form, it does not fall within the meaning and spirit of section 45 of the Constitution, although resort in the execution of its provisions must be had to independent sources, including other statutes, or records of commissions or boards. Cases supra.
The appellee does not contend that section 6 of the Lapsley-Lusk Act is anything other than an amendment by implication. In the case of Hayes v. State, 221 Ala. 389, at page 390, 128 So. 776, 777, Justice Gardner, speaking for the Supreme Court, said: "In construction of this provision of said section 45 of the Constitution it is settled that statutes amendatory of others by implication only are not within its influence."
We therefore hold that the provision of the act here assailed is original and not amendatory in form, and the same does not violate that part of section 45 of the Constitution mentioned above.
10. Another proposition insisted upon is that the bill, as enrolled, signed by the President of the Senate, the Speaker of the House, and approved by the Governor, is not the act adopted according to the rules of section 64 of the Constitution, in that the Swift Amendment proposed in the House of Representatives is not shown by the journal of that house to have been adopted in the house by a yea and nay vote, nor the names of the members voting thereon, and, further, that in disregard of said section 64, the Swift Amendment was not concurred in by the Senate. If this be true, then the whole act must fall, because the act as passed was never approved by the Governor. Jones v. Hutchinson, 43 Ala. 721; King Lumber Co. v. Crow, 155 Ala. 504, 46 So. 646, 130 Am. St. Rep. 65.
The inquiry is: Does the House Journal show that the Swift Amendment was adopted in the House by a yea and nay record vote? We think it does. It is true that the House Journal fails to show that the Swift Amendment, regulating the salaries and compensation of employees of the State Docks Commission, was voted on separately by yeas and nays, but the House Journal indicates that the Swift Amendment was an amendment to an amendment, namely, the substitute offered by Mr. Harrison, and the House Journal shows that the Harrison substitute "as amended" was adopted in the House by a record yea and nay vote; the names of the members voting for and against the same being spread at length upon the House Journal. McGehee v. State,199 Ala. 287, 74 So. 374. "Notwithstanding a constitutional requirement that no amendment *Page 532 
shall be adopted except by a majority of the house wherein the same is offered, or unless the names of those voting for or against the same shall be entered at length on the journal of the house in which the same is adopted, it has been held that amendments to a bill may be voted on in their entirety although separately offered or reported, and when so adopted they constitute a single amendment." 59 C. J. 559, § 70, citing McGehee v. State, supra; State v. Pitts, 160 Ala. 133,49 So. 441, 686, 135 Am. St. Rep. 79.
11. Section 64 also demands: "No amendment to bills by one house shall be concurred in by the other, unless a vote be taken by yeas and nays, and the names of the members voting for and against the same be recorded at length on the journal." This part of the section requires the journal of the other house to show only a concurrence in the amendment and not a vote on the amended bill in its entirety. Brandon v. Askew,172 Ala. 160, 54 So. 605. See, also, Jackson v. State, 171 Ala. 38,55 So. 118. There are two ways by which one house can concur in an amendment adopted by the other: One by yea and nay vote of concurrence; the other by adopting the report of a conference committee by yea and nay vote.
The point turns upon whether the proceedings in the Senate on the thirtieth day of the session, taken in connection with the message received on that day from the House, sufficiently show a concurrence in the Swift Amendment. The message from the House simply says: "The House has amended as therein shown and as amended has passed S. 183 (followed by the title of the Harrison substitute) and returns same herewith to the Senate."
The Senate Journal then shows:
"House Message.
"On motion of Mr. Lapsley, the Senate concurred in the following amendment (singular, not plural) by the House to S. B. 183, the title of which is set out in the foregoing message from the House, to-wit."
Then follows an exact copy of the Harrison substitute as shown by the Journal of the House, down to and including section 10 thereof; then follows, without any other language, the following words:
"Amend substitute by adding at end of list of employees of Forestry Department the following:
" 'Land Clerk, $1800.00.'
"An amendment of the Harrison substitute for Senate Bill 183.
"Amend Section 1 of the substitute for Senate Bill 183 as follows: By inserting between line 24 and line 25 on page 11 of said substitute as printed the following lines:
" 'Assistant engineer, $2400.00.
" 'Assistant engineer, $1980.00.
" 'Assistant engineer, $1980.00.
" 'Assistant engineer, $1500.00.'
"Amend the substitute for S. B. 183 by adding to Section 1: 'The salaries of the officers and employees of the State Docks Commission shall be as follows:
" 'General Manager, $6,000.00.
" 'The salary of no other employee shall exceed $3600.00.' "
To analyze the argument of appellee, it is that the Senate concurred in the Harrison substitute, but did not concur in the Swift Amendment, with possibly the other amendments to the Harrison substitute.
Was the Swift Amendment concurred in by the Senate? If so, the act as approved by the Governor was the act passed by both houses of the Legislature; if not, the whole bill fails. Authorities, supra. Section 64 does not prescribe in what form the other house must concur. Its only requirement is that "a vote be taken by yeas and nays, and the names of the members voting for and against the same be recorded at length on the journal." It was not required by section 64 that the House amendment be spread at length on the Journal of the Senate. State ex rel. Brown v. Porter, 145 Ala. 541, 40 So. 144. The amendment must affirmatively appear to have been spread at length on the journal of the house in which it originated, but need not be spread at length on the journal of the concurring house. Board of Revenue of Jefferson County v. Crow, 141 Ala. 126,37 So. 469. Nevertheless, both the Harrison substitute and the Swift Amendment, though the latter is not so designated, were spread upon the Senate Journal, as well as other amendments to the Harrison substitute. Having been spread on the Journal of the Senate, the court has a right to look to the same in connection with the message from the House and the motion made by Senator Lapsley to concur in the same, and while it is true that in the language of the motion made by Senator Lapsley the word "amendment" is used and not the plural "amendments," we think that the whole record of the journal of the Senate shows that the Senate concurred in the Harrison amendment as amended in the House by the Swift Amendment. It was treated by the Senate as it had been by the House as one amendment.
12. It is contended that the bill was so altered or amended on its passage as to change its original purpose, in violation of section 61 of the Constitution, which provides: "No law shall be passed except by bill, and no bill shall be so altered or amended on its passage through either House as to change its original purpose."
The title to the original bill is: "An act to fix the salaries of certain officers and employees *Page 533 
of the state or any department thereof and to provide how the same shall be paid; to provide that the salaries fixed by this act shall be in lieu of the salaries now provided by law; and to provide for the repeal of all laws or parts of laws in conflict with the provisions of this act; and to provide for the effective date of this act."
The title to the act as finally passed is given above.
The "purpose" of the bill contemplated in section 61 of the Constitution is the general purpose of the bill and not the mere details through which and by which that purpose is manifested and effectuated. The amendments were merely extensions and not changes of purpose. Stein v. Leeper, 78 Ala. 517; Hall v. Steele, 82 Ala. 562, 2 So. 650; Alabama State Bridge Corp. v. Smith, 217 Ala. 311, 116 So. 695. In our opinion, the purpose of the bill was never changed throughout its passage in either house.
Our conclusion is, therefore, that Senate Bill 183, known generally as the Lapsley-Lusk-Harrison Bill, is a valid law and is not unconstitutional for any reason above considered.
13. Appellee Jones was not protected against reduction in salary by anything in the state or federal Constitution. Stevens v. Thames, 204 Ala. 487, 86 So. 77; State ex rel. Gaston v. Black, supra. It is easy to separate those officers and employees referred to in the act who were not protected against reduction of salaries by the Constitution from those who were protected. In this case we are not called upon, nor would it be proper for us, to pass upon the question as to whether or not that part of the act referring to constitutionally protected officers is valid or invalid, nor are we called upon to pass upon the validity of the amendment to the Constitution known as the Sparks Amendment (Gen. Acts 1933 [Ex. Sess.] p. 46), as the Sparks Amendment has no relation whatever to the office or employment of appellee Jones.
14. We have been invited by both parties in this case, in view of public interest involved, to extend our opinion in this case to cover the whole act here under consideration as well as the Sparks Amendment recently adopted. We do not think it proper to do so, but are of the opinion that this special court, appointed to consider and determine this cause alone, should confine itself to the rights of appellee under the petition for mandamus filed by him in the court below.
As to the applicability of appellee's rights under section 93 of the Constitution as amended, known as the Mobile Seaport Amendment, this question has already been decided adversely to appellee's contention by the Supreme Court of Alabama in the case of State Docks Commission et al. v. State ex rel. J. L. Cummings, ante, p. 414, 150 So. 345.
Our conclusion therefore is that the learned court below erred in the judgment rendered in said cause and that the same must be reversed and remanded for further proceedings.
GODBOLD, RICHARDSON, RUSHTON, and SIMS, Special Judges, concurring.